    Case: 3:19-cr-00090-wmc Document #: 16 Filed: 07/26/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT

                       FOR THE WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA

                 V.
                                                          Case No. 19-CR-90-wmc (slc)
FREDERICK G. KRIEMELMEYER,

                        Defendant.


                       ORDER AUTHORIZING DISCLOSURE OF GRAND JURY
                   INFORMATION AND TAX RETURN INFORMATION,
                            AND PROTECTIVE ORDER

         Having considered the "Government's Unopposed Motion For Order

Authorizing Disclosure 0£ Grand Jury Information and Tax Return Information, and

Protective Order," and the record and file in this case, for good cause shown,

         IT IS HEREBY ORDERED that plaintiff United States of America is authorized to

disclose to defendant and his counsel (if any), copies of the grand jury testimony of

witnesses who the government may call at trial and other documents which may be

considered matters occurring before the grand jury (collectively, "Grand Jury

Information"). This Order is being entered to facilitate the government's compliance

with its discovery obligations, including the disclosure provisions of the Jencks Act, 18

U.S.C.   §   3500; Rule 16 of the Federal Rules of Criminal Procedure; Brady v. Man;land, 373

U.S. 83 (1963); and United States v. Giglio, 405 U.S. 150 (1972).

         IT IS FURTHER ORDERED that the United States of America is authorized to
    Case: 3:19-cr-00090-wmc Document #: 16 Filed: 07/26/19 Page 2 of 4




disclose to the individuals whom the government determines that it may be calling as

witnesses in its case-in-chief, and their counsel, the grand jury testimony of that

individual and any accompanying exhibits. This order is being entered based on this

Court's finding that such disclosure is reasonably necessary, in the interests of justice,

and does not significantly compromise the imperative of grand jury secrecy.

       IT IS FURTHER ORDERED that the any copies of the grand jury testimony and

grand jury documents provided pursuant to this Order, and any reproductions or

copies made of the produced copy, shall be returned to the government at the
       '1
conclusion of the proceedings in this case as so requested by the government.

       IT IS FURTHER ORDERED, pursuant to 26 U.S.C. § 6103(h)(4), and based on the

unopposed motion of the government, that the government is authorized to disclose to

tl1e defendant, and his counsel (if any), tax returns, tax return information, and taxpayer

return information as defined in 26 U.S.C. § 6103(b) (collectively, "Tax Information")

pertaining to this prosecution or otherwise appropriately disclosed by the government

pursuant to its discovery obligations.

                                  PROTECTIVE ORDER

       The government represents to this Court that documents and information it

intends to produce in discovery include non-public third-party Grand Jury Information

and non-public third-party Tax Information described above, and other non-public

third-party information, such as: (i) personal identifiers of non-parties (e.g. social

security numbers, addresses, dates of birth); (ii) memoranda of interview of

potential witnesses; (iii) financial information of individuals and businesses,

                                             2
     Case: 3:19-cr-00090-wmc Document #: 16 Filed: 07/26/19 Page 3 of 4




including bank records; and (iv) information about individuals who were involved in

the defendant's business and financial affairs who have not been charged with any

wrongdoing. Collectively, such non-public third-party information provided in

discovery is the "Protected Material."

Accordingly,

IT IS FURTHER ORDERED THAT:

1.     The Protected Material produced by the government may be used by the

defendant, the defendant's counsel (if any), and any employees or agents of defendant's

counsel (if any) solely in the defense of this case.

2.     The defendant and defendant's counsel (if any) shall not disclose the Protected

Material directly or indirectly, except (a) for purposes of proceedings before this Court,

including hearings, court filings, and trial (and then in accordance with any applicable

federal and local rules); and (b) to any person assisting the defense, persons who are

interviewed as witnesses, and potential experts (collectively," Authorized Persons") in

the defense of this case.

3.     'J;'he Protected Material produced by the government shall not be copied or

reproduced unless it is copied or reproduced for Authorized Persons to assist in the

defense of this case, and in that event, the copies shall be treated in the same manner as

the original material.

4.     When providing the Protected Material to an Authorized Person, the defendant

and defendant's counsel (if any) must inform the Authorized Person that the Protected

Material is provided subject to the terms of this Protective Order and that the

                                              3
    Case: 3:19-cr-00090-wmc Document #: 16 Filed: 07/26/19 Page 4 of 4




Authorized Person is independently bound by and must comply with the terms of this

Protective Order.

IT IS FURTHER ORDERED THAT upon the final disposition of this case, including

after disposition of any appeal or collateral review, the defendant, the defendant's

counsel (if any), and any Authorized Persons shall destroy or return to the government

all Protected Material as so requested by the government.




IT IS SO ORDERED.



DATED:      JVlY 24             2019




                                         Hon. Stephen L. Crocker
                                         United States Magistrate Judge




                                            4
